Advisory Action Continued
A. The proposed amendments filed June 3, 2021 require further search and consideration. In particular, the new limitation wherein the hUTI fusion protein retains the IgG Fc region functional activity would require an updated search, may necessitate the modification of outstanding rejection(s), may necessitate the raising of new prior art, and/or may necessitate raising of new 112 issues. 
B. The following rejections would be maintained if the proposed amendments filed June 3, 2021, were entered. See the brief response below.
1. The rejections of claims 10, 20, 21, 24, 26, 34 and 35 under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 103044554; published 04-17-2013) in view of Adams et al. (US 2011/0184152 Al; published 2011). Applicants argue the claimed invention is patentable over Jin et al. in view of Adams et al. because there is no teaching or suggestion in Jin et al. that would lead a person of ordinary skill in the art to have a reasonable expectation of success that the use of the linkers would create an hUTI fusion protein that retains hUTI and IgG Fc region functional activity given the unpredictable nature of fusions between a protein that is not an immunoglobulin and an Fc portion of an immunoglobulin and linkers used therein. Applicants’ arguments have been fully considered but are not found persuasive Jin et al. teach linkers that comprise serine and glycine, as in the linkers presently claimed, can be utilized without hindering the biological activity of the hUTI-Fc recombinant dimerization protein (see the translation, paragraph [0036]).
2. The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 103044554; published 04-17-2013) in view of Adams et al. (US 2011/0184152 Al; published 2011) as applied to claim 10 above, and further in view of Ellis et al. (US 
3. The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 103044554; published 04-17-2013) in view of Adams et al. (US 2011/0184152 Al; published 2011) as applied to claim 10 above, and further in view of JP2013253079; publishedl2/19/2013; translation in English provided). Applicants argue the teachings of JP2013253079 do not cure the deficiencies of Jin et al. and Adams et al. and there is no teaching or suggestion in Jin et al., Adams et al. or Ellis et al. that the hUTI fusion protein retains hUTI and IgG Fc region functional activity. Applicants’ arguments have been fully considered but are not found persuasive because Jin et al. teach linkers that comprise serine and glycine, as in the linkers presently claimed, can be utilized without hindering the biological activity of the hUTI-Fc recombinant dimerization protein (see the translation, paragraph [0036]).
4. The rejection of claim 10, 20, 21, 24, 25, 34 and 35 under 35 U.S.C. 103 as being unpatentable over JP2013253079; publishedl2/19/2013; translation in English provided) in view of Adams et al. (US 2011/0184152 Al; published 2011). Applicants argue the claimed invention is patentable over JP2013253079 in view of Adams et al. because there is no teaching or suggestion in Jin et al. that would lead a person of ordinary skill in the art to have a reasonable expectation of success that the use of the linkers would create an hUTI fusion protein that retains 
5. The rejection of claims 10, 20, 21, 24, 25, 26, 34 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,351,618 B2 in view of Adams et al. (US 2011/0184152 Al; published 2011). Applicants request the nonstatutory double patenting rejection to be held in abeyance until allowance of the instant claims. Applicants’ arguments have been considered but are not found persuasive because only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP §804. Therefore, the nonstatutory double patenting rejections are maintained. Please note the reference to claim 16 is typographical error and has been corrected.
6. Claims 10, 12, 20, 21, 24, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 of U.S. Patent No. 9,856,310 in view of Adams et al. (US 2011/0184152 Al; published 2011).Applicants request the nonstatutory double patenting rejection to be held in abeyance until allowance of the instant claims. Applicants’ arguments have been considered but are not found persuasive because only objections or requirements as to form not necessary for further consideration of the claims may be held in .
C. The following rejection would be withdrawn if the proposed amendments filed June 3, 2021, were entered. 
1. The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658